Opinion by
Mr. Justice Mestbezat,
The learned court below erred in entertaining this petition and in making a summary order that the testamentary trustee pay to the petitioners the money alleged to be in its hands. The petitioners are legatees under the will of the late William L. Scott, deceased, and claim that the Union Trust Company of New York, the trustee under said will, has a fund which as trustee it should pay to them in the proportions directed by the will. The court made an order for the payment of the money as prayed for in the petition. No account has been filed bythe trustee and the petitioners have made no request that an account should be filed. In fact, their position is that none is necessary. But the numerous substantial questions raised on this appeal by the trustee make it apparent that the usual and proper course in such cases should have been followed in this case by the trustee filing an account, and the controverted questions raised by exceptions. The trustee concedes a sum of money to be in its hands, but denies that it has sufficient *357information to enable it to determine whether or not the money is income to which the petitioners are entitled, or principal which should be held by it for the remainder-men. The petitioners, as life tenants are entitled to the income, but not to the principal. It is necessary, in order to protect the trustee, that the question of whether the fund is principal or income should be determined by the court, and to make the adjudication effective for that purpose, all parties, the remainder-men as well as those having life interests, must have notice. This makes it necessary that an account be filed by the trustee and that the statutory notice be given, so that all parties interested in the fund for distribution may be heard and their rights be adjudicated. On the filing of an account, it can then be determined whether the fund is subject to the payment of debts, fees to court officers, or commissions to the trustee ; and also, if such payments are required, the character of the residue, whether it is principal or income and to whom and in what proportion it is payable.
From the suggestions of the counsel for the trustee, we presume that it will voluntarily file an account in order that the rights of the parties to the fund in its hands may be speedily adjudicated. If, however, the trustee declines to file an account, it may then be cited to do so in the regular and orderly way when its rights as well as those of all interested parties may be conclusively determined.
The decree of the court below is reversed and the petition is dismissed at the costs of the petitioners.